In a proceeding pursuant to CPLR article 78 to review a determination reassigning the petitioner, a lieutenant employed by the Westchester County Department of Public Safety, from nonuniformed duties to uniformed duties, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Beisner, J.), dated September 3, 1985, which dismissed the petition.
Ordered that the judgment is affirmed, with costs.
Special Term properly found that the petitioner’s claim was barred by the four-month Statute of Limitations of CPLR 217. An administrative determination becomes final and binding under CPLR 217 on the date it becomes effective (see, Matter of Wininger v Williamson, 46 AD2d 689). The making and denial of an application for reconsideration, which the petitioner alleges occurred in this case, does not serve to extend the Statute of Limitations within which to commence a proceeding for judicial review of an administrative determination, nor do negotiations attempting to reopen consideration of the matter, absent bad faith on the part of the administrative agency (see, Matter of Seidner v Town of Colonie, 79 AD2d 751, affd 55 NY2d 613; Matter of De Milio v Borghard, 55 NY2d 216).
Special Term also properly found that the petitioner failed to file the required notice of claim, which served to bar his proceeding (see, County Law § 52; General Municipal Law § 50-e; Mills v County of Monroe, 59 NY2d 307, cert denied 464 US 1018; Boyle v Kelley, 42 NY2d 88).
We have reviewed the petitioner’s remaining contentions *524and find them to be without merit. Mollen, P. J., Mangano, Lawrence and Sullivan, JJ., concur.